
	
		I
		111th CONGRESS
		1st Session
		H. R. 2984
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Mr. LoBiondo (for
			 himself, Mr. Mica,
			 Mr. Young of Alaska, and
			 Mr. Coble) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Homeland
			 Security, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 46, United States Code, to assist in the
		  defense of United States mariners and vessels against piracy, to ensure the
		  traditional right of self-defense of those vessels against piracy, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Mariner and Vessel
			 Protection Act of 2009.
		2.PurposeThe purpose of the Act is to assist in the
			 defense of United States-flag vessels against piracy and to ensure the
			 traditional right of self-defense of those vessels against piracy.
		3.Use of maritime
			 safety and security teams to defend United States-flag vessels in international
			 watersSection 70106 of title
			 46, United States Code, is amended by adding at the end the following:
			
				(d)International
				deployment
					(1)In
				generalIn addition to authorities provided under this section,
				the Commandant of the Coast Guard may deploy a maritime safety and security
				team on a temporary basis, not to exceed six months, to deter, protect against,
				and rapidly respond to acts of piracy against vessels (as defined in section
				70122) in international waters.
					(2)Notification of
				congressThe Commandant shall notify the Committee on
				Transportation and Infrastructure of the House of Representatives and the
				Committee on Commerce, Science, and Transportation of the Senate not later than
				10 days after the deployment of a maritime safety and security team authorized
				under this
				subsection.
					.
		4.Authority to use
			 force
			(a)In
			 generalChapter 701 of title 46, United States Code, is amended
			 by adding at the end the following new section:
				
					70122.Authority to
				use force
						(a)In
				generalThe Secretary shall issue regulations establishing
				standards and circumstances under which an individual is authorized to use
				force (including lethal force) against an individual in the defense of a vessel
				against piracy.
						(b)Limitation on
				liability
							(1)Liability of
				owners, operators and mastersAn owner, operator, time charterer,
				or master of vessel shall not be liable for damages in any action brought in a
				Federal or State court arising out of the use of force authorized under
				regulations under subsection (a), including the use of or failure to use a
				firearm so authorized.
							(2)Liability of an
				individualAn individual
				shall not be liable for damages in any action brought in a Federal or State
				court arising out of use of force authorized under regulations under subsection
				(a) by that individual unless the individual is grossly negligent or engages in
				willful misconduct.
							(3)Liability of
				federal governmentFor purposes of an action against the United
				States with respect to an act or omission arising out of a use of force
				authorized under regulations under subsection (a), an individual shall be
				treated as an employee of the Federal Government under chapter 171 of title 28,
				relating to tort claims procedure.
							(4)Limitation on
				applicationThe limitations on liability described in paragraphs
				(1), (2), and (3) apply only if the individual who uses force authorized under
				regulations under subsection (a)—
								(A)holds a license
				issued under section 7101 or a merchant mariner document issued under section
				7301; and
								(B)in a case in which
				the use of force included the use of a firearm, has completed training
				certified by the Coast Guard for use of firearms aboard vessels.
								(c)Vessel
				definedFor purposes of this section, the term
				vessel means a vessel for which the Secretary has issued a
				certificate of inspection under section 3309 and that is operating in waters
				designated by the Secretary as high-risk
				waters.
						.
			(b)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 amended by adding at the end the following new item:
				
					
						70122. Authority to use
				force.
					
					.
			(c)DeadlinesThe
			 Secretary of the department in which the Coast Guard is operating shall—
				(1)no later than 3
			 months after the date of enactment of this Act, issue regulations under section
			 70122(a) of title 46, United States Code, as amended by this section;
			 and
				(2)in consultation with the Secretary of
			 Defense and no later than 6 months after the date of enactment of this Act,
			 issue regulations to certify, for purposes of section 70122(b)(4)(B) of such
			 title, courses to train on a recurrent basis individuals who hold a license
			 issued under section 7101 or a merchant mariner document issued under section
			 7301 in the use of firearms aboard vessels.
				5.AgreementsTo carry out the purpose of this Act, the
			 Secretary of the department in which the Coast Guard is operating shall work
			 through the International Maritime Organization to establish agreements to
			 promote coordinated action among flag and port states to deter, protect
			 against, and rapidly respond to acts of piracy against the vessels of, and in
			 the waters under the jurisdiction of, those nations, and to ensure limitations
			 on liability similar to those established by section 70122 of title 46, United
			 States Code, as amended by this Act.
		
